Title: Thomas Jefferson to Simon Chaudron, 3 March 1819
From: Jefferson, Thomas
To: Chaudron, Jean Simon


          
            Sir
            Monticello Mar. 3. 19.
          
          I have recently recieved thro’ mr Girardin your favor of Feb. 7. informing me of your intention to remove with your family to the Tombigbee. I regret much the circumstances which lead to the exchange of the comforts and society of a large city for the privations which must be encountered in a new settlement. but I congratulate, at the same time, the new society to which you will carry the high order of understanding, the talents, and correctness of character and conduct which have rendered you so estimable to those who, like myself, have had the pleasure of your acquaintance and society here. of these I have no doubt they will gladly avail themselves, and make your new situation as happy as it may admit. accept my best wishes for your prosperity, health and happiness and assurances of my great esteem & respect.
          Th: Jefferson
        